DISMISS and Opinion Filed February 2, 2022




                                   S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01178-CR

                     EX PARTE EDRICK PAUL FULLER

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. WX21-93120-J

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                       Opinion by Justice Partida-Kipness
      Edrick Paul Fuller’s November 30, 2021 notice of appeal was forwarded to

this Court on December 31, 2021, along with a copy of the trial court’s docket sheet.

The clerk’s record, filed January 20, 2022, shows that on November 12, 2021,

appellant filed an “Application for Pre-Indictment Habeas Corpus Relief,” seeking

to dismiss the prosecution with prejudice for failure to provide a speedy trial. For

the reasons that follow, we dismiss this appeal.

      Although the trial court’s docket sheet notes “Application for Pre-Indictment

Habeas Corpus Denied” and “Motion for Speedy Trial Denied” on November 30,

2021, the clerk’s record does not contain a written order memorializing the trial

court’s rulings. To perfect an appeal in criminal cases when no motion for new trial
is filed, a notice of appeal must be filed within thirty days after the day sentence is

imposed, or after the day the trial court enters an appealable order. TEX. R. APP. P.

26.2(1). Texas courts have held that “entered” by the court means a signed, written

order. See State v. Sanavongxay, 407 S.W.3d 252, 258 (Tex. Crim. App. 2012); State

v. Rosenbaum, 818 S.W.2d 398, 401-02 (Tex. Crim. App. 1991); Westbrook v. State,

753 S.W.2d 158, 159–60 (Tex. Crim. App. 1988). A docket sheet entry does not

satisfy the requirements of a written order. State v. Shaw, 4 S.W.3d 875, 878 (Tex.

App.—Dallas 1999, no pet.). When, as here, there is no written order from which to

appeal, the court of appeals lacks jurisdiction over the appeal. See Sanavongxay, 407

S.W.3d at 259 (concluding that lack of written order leaves court of appeals without

jurisdiction over appeal); Nikrasch v. State, 698 S.W.2d 443, 450 (Tex. App.—

Dallas 1985, no pet.) (court of appeals has no jurisdiction over appeal absent written

judgment or order).

      Furthermore, even assuming the trial court were to sign a written order

denying appellant’s application for writ of habeas corpus, we would nevertheless

dismiss this appeal because an application for a pretrial writ of habeas corpus may

not be used to assert a violation of one’s right to a speedy trial. United States v.

MacDonald, 435 U.S. 850, 858 (1978); Ex parte Doster, 303 S.W.3d 720, 724 (Tex.

Crim. App. 2010); Ex parte Weise, 55 S.W.3d 617, 620 (Tex. Crim. App. 2001).

And, to the extent the trial court might have treated appellant’s application for a writ

of habeas corpus as a motion for a speedy trial, we would still dismiss for want of

                                          –2–
jurisdiction because a defendant may challenge the denial of a motion for a speedy

trial only following conviction. Ex parte Weise, 55 S.W.3d at 620; see Ex parte

Delbert, 582 S.W.2d 145, 146 (Tex. Crim. App. [Panel Op.] 1979) (defendant may

not take interlocutory appeal from pretrial order denying motion to dismiss due to

alleged violation of right to speedy trial).

      For these reasons, we conclude we must dismiss this appeal.




                                               /Robbie Partida-Kipness/
                                               ROBBIE PARTIDA-KIPNESS
                                               JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
211178F.U05




                                          –3–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

EX PARTE EDRICK PAUL                       On Appeal from the Criminal District
FULLER                                     Court No. 3, Dallas County, Texas
                                           Trial Court Cause No. WX21-93120-
No. 05-21-01178-CR                         J.
                                           Opinion delivered by Justice Partida-
                                           Kipness. Justices Schenck and
                                           Osborne participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered February 2, 2022




                                     –4–